UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERICKA L. FLOOD, a/k/a Ericka Lomick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00124-MOC-2; 3:12-cv-00186-MOC)


Submitted:   May 8, 2013                      Decided:   May 13, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ericka L. Flood, Appellant Pro Se.        Kurt William Meyers,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ericka L. Flood seeks to appeal the district court’s

order granting the Government’s motion for summary judgment and

dismissing     her   28     U.S.C.A.     § 2255      (West   Supp.      2012)    motion.

Although the docketed notice of appeal was received well outside

the expiration of the appeal period, Flood indicates that she

previously delivered her notice of appeal to prison officials on

August   15,    2012,     only     seven      days   after   the     district      court

entered its order and well within the sixty-day appeal period.

Fed. R. App. P. 4(a)(1)(B).              Because Flood is incarcerated, the

notice   is    considered      filed     as    of    the   date    it   was     properly

delivered to prison officials for mailing to the court.                         Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                               The

record does not conclusively reveal when Flood delivered the

notice of appeal to prison officials for mailing.                        Accordingly,

we   remand    the   case    for   the     limited     purpose     of    allowing    the

district court to obtain this information from the parties and

to determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and      Houston v. Lack.          The record, as supplemented, will

then be returned to this court for further consideration.



                                                                                REMANDED




                                           2